Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone conversation with applicant’s attorney. 

(Currently amended) The display device of claim 1 [[2]], wherein the pixel further includes:
a driver circuit connected to the LED to control current in the LED; and
a latch circuit connected to the dynamic comparison node and the driver circuit, the latch circuit configured to:
isolate the dynamic comparison node of the comparator circuit from the driver circuit during each of the comparisons; and 
provide signals for turning on or off the LED 


Allowable Subject Matter
Claims 1 through 19 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 13 are allowable because, although Cok discloses a display device ([0015] “In some embodiments, the system is a digital-drive display system or, more succinctly, a digital display”), comprising:
		a row driver ([0074] “The enable signal 25 controls a drive circuit 26 (in this example connected to the gate of a drive transistor) that drives an output device 27 (in this example an LED)”) including a counter (Figure 10, #22) configured to generate count bit values for subframes of a pulse width modulation (PWM) frame ([0096] “… the down counter 22 provides a single pulse-width modulation down-counted counter output …”); and 
		a display panel connected to the row driver, the display panel including pixels ([0103] “Although not explicitly shown in FIG. 13, the 48 output devices 27 can correspond to 16 three-color pixels arranged in a 4X4 array on a display substrate (system substrate 82, FIG. 1))”, a pixel including:
			a comparator circuit ([0103] “FIG. 13 is a schematic of a pulse-width modulation element 20 of a distributed pulse-width modulation system having 10-bit multi-bit digital values, an SRAM digital memory 28, a serial comparator 91, and light emitter 50 comprising 48 output devices 27 (iLEDs)”) including a dynamic comparison node, the comparator circuit configured to generate comparison results at the dynamic comparison node by comparing the count bit values of the subframes and data bit values of a control word defining a brightness level of the pixel for the PWM frame [0097]; and 
		a light emitting diode (LED) configured to turn on or off responsive to the comparison results at the dynamic comparison node [0118], and 
	although courts have found, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (Duplication of Parts  MPEP §2144.04(VI)(B)), although the office finds a comparator circuit including a plurality of comparators each configured to compare a data bit value of the data bit values and a count bit value of the count bit values is a duplication of parts with expected results, and although the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a comparator circuit including a plurality of comparators each configured to compare a data bit value of the data bit values and a count bit value of the count bit values, 
	the office finds none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the plurality of comparators are configured to set the dynamic comparison node to a first level when the data bit value and the count bit value compared by at least one of the plurality of comparators are both at a second level different from the first level.

Claims 2 through 11 and 14 through 19 are allowable for being dependent upon independent claims 1 and 13.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Change in Art Unit Designation for Your Application



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622